DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 and 02/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 13, 15, 16, 19 of U.S. Patent No. 11,170,548 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 

claims
Current Application
17/497,048
claims
Patent Application
11,170,548 B2
1
A method for providing an image of an item, the method comprising: 
1
A method for providing an image of an item in augmented reality, the method comprising: 

receiving a signal from a tag; It would have been obvious before the effective filing date of the claimed invention that receiving a signal from a tag is similar to that of identifying a marker in a field of view as taught by 11,170,548. Once a marker is identified, a signal comprising information related to the identified marker would be obtained.

identifying a marker in a field of view of a user computing entity;

generating a request for the image of the item based at least in part on the signal; 

generating a request for the image of the item based on identifying the marker; 

receiving the image of the item, the image of the item being previously captured at a point associated with transportation of the item; and 

receiving the image of the item, the image of the item being previously captured at a point during transportation of the item by a carrier; and 

proportionally sizing the image of the item over a real world background based on a size and a location of the tag at the point associated with transportation of the item.

generating, at the user computing entity, an augmented reality display layer comprising the image of the item superimposed over a real world background, the image of the item being proportionally dimensioned relative to the real world background based on a location and an orientation of the item at the point during transportation of the item, wherein the location of the item at the point during transportation was determined based on a size and a location of the marker.
7
An apparatus comprising:
7
An apparatus comprising 

a display; at least one processor; and at least one memory including program code, wherein the at least one memory is configured to, with the at least one processor, cause the apparatus to at least: 

a display, at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 

receive at least one signal from a tag; It would have been obvious before the effective filing date of the claimed invention that receiving a signal from a tag is similar to that of identifying a marker in a field of view as taught by 11,170,548 B2. Once a marker is identified, a signal comprising information related to the identified marker would be obtained.

identify a marker on a powered asset, the marker identifying the powered asset; 

receive an image of an item associated with a powered asset, the image of the item being previously captured at a point associated with transportation of the item via the powered asset; 

receive an image of an item associated with the powered asset and based on a dispatch plan, the image of the item being previously captured at a point during transportation of the item by a carrier and stored in association with the marker; and 

generating an augmented reality display layer for display via the display over a real world environment, wherein the generating comprises orienting the image of the item within the augmented reality display layer based on a size of the item and a location of the item at the point associated with transportation of the item, the size and the location determined from the at least one signal.

generate an augmented reality display layer comprising the image of the item superimposed over a real world background, the image of the item being proportionally dimensioned relative to the real world background based on a set of dimensions and a location that were determined for the item from the image captured at the point in time during transportation of the item by the carrier, 
8
wherein the powered asset is associated with a dispatch plan, and wherein the dispatch plan is navigable to from the augmented reality display layer.

wherein the dispatch plan is navigable to from the augmented reality display layer that was generated.
9

9

13
One or more computer-readable media having stored thereon instructions that when executed by a processor, cause the processor to perform a method for providing an image of an item on a display, the method comprising: 
13
One or more computer-readable media having stored thereon instructions that when executed by a processor, cause the processor to perform a method for providing an augmented reality display, the method comprising: 

identifying, via a computing entity, a tag associated with the item; 

identifying a marker in a field of view of a user computing entity; 

receiving, via the computing entity, the image of the item while the item is located on a powered asset for transportation of the item; 

receiving an image of an item in response to identifying the marker, the image of the item being previously captured at a point during transportation of the item by a carrier and stored in association with the marker; and 

receiving, via the computing entity, location information of the item from the tag based on the location information, It would have been obvious before the effective filing date of the claimed invention that in order for 11,170,548 B2 to generate the augmented reality display layer that indicates the location of the item in the powered asset, 11,170,548 B2 would need to obtain the information of the location.
19
wherein the generated augmented reality display layer indicates a location of the item in a powered asset.

determining, via the computing entity, a location of the item while the item is located on the powered asset; and 
19
wherein the generated augmented reality display layer indicates a location of the item in a powered asset.

orienting, via the computing entity, the image of the item on an augmented reality environment layer for display over a real world environment, the orienting based on the location of the item determined.

13
generating, at the user computing entity, an augmented reality display layer comprising the image of the item superimposed over a real world background, the image of the item being proportionally dimensioned relative to the real world background based on a location and an orientation of the item at the point during transportation of the item, wherein the location of the item at the point during transportation was determined based on a size and a location of the marker.
17
further comprises: overlaying the augmented reality environment layer over at the least a portion of the real world environment; and causing for displaying, via a display of the computing entity, the overlaying of the augmented reality environment layer over at the least the portion of the real world environment.
13
generating, at the user computing entity, an augmented reality display layer comprising the image of the item superimposed over a real world background, the image of the item being proportionally dimensioned relative to the real world background based on a location and an orientation of the item at the point during transportation of the item, wherein the location of the item at the point during transportation was determined based on a size and a location of the marker.
19

15



16



Claims 2-6, 10-12, 14-16, 18, 20 are further rejected on the ground of nonstatutory double patenting due to their dependency on the above claims.

Claims 1, 3, 7, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7, 13 of U.S. Patent No. 10,535,169 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 

claims
Current Application
17/497,048
claims
Patent Application
10,535,169 B2
1
A method for providing an image of an item, the method comprising: 
1
A method for providing an augmented reality display comprising an image of an item, the method comprising:

receiving a signal from a tag; It would have been obvious before the effective filing date of the claimed invention that receiving a signal from a tag is similar to that of identifying a marker in a field of view as taught by 10,535,169 B2. Once a marker is identified, a signal comprising information related to the identified marker would be obtained.

identifying, via a user computing entity comprising one or more processors and a display, a marker in a field of view of the user computing entity, the marker associated with a powered asset;



requesting, via the user computing entity, at least a portion of a dispatch plan associated with the marker, the dispatch plan including one or more serviceable points along a delivery route of the powered asset and including an item associated with the delivery route;



causing, via the user computing entity, display of an item indicator associated with the item of the dispatch plan, the item indicator including an address associated with the delivery route;



receiving, via the user computing entity, a selection of the item indicator associated with the item;

generating a request for the image of the item based at least in part on the signal; 

generating, via the user computing entity, a request for item information for the item, the request for the item information comprising a tracking identifier for the item; receiving, via the user computing entity, a response with the item information for the item, the response comprising a uniform resource identifier for an image of the item, the image of the item being previously captured at a point during transportation of the item by a carrier and stored in association with the uniform resource identifier; 

receiving the image of the item, the image of the item being previously captured at a point associated with transportation of the item; and 

retrieving, via the user computing entity, the image of the item using the uniform resource identifier; and 

proportionally sizing the image of the item over a real world background based on a size and a location of the tag at the point associated with transportation of the item.

generating, via the user computing entity, an augmented reality display layer comprising the image of the item superimposed over a real world background layer, the image of the item being proportionally dimensioned relative to the real world background layer based on a set of dimensions determined for the item from the image of the item captured at the point during transportation of the item by the carrier.
3

4

7
An apparatus comprising:
7
An apparatus comprising 

a display; at least one processor; and at least one memory including program code, wherein the at least one memory is configured to, with the at least one processor, cause the apparatus to at least: 

a display, at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 

receive at least one signal from a tag; 
It would have been obvious before the effective filing date of the claimed invention that receiving a signal from a tag is similar to that of identifying a marker in a field of view as taught by 10,535,169 B2. Once a marker is identified, a signal comprising information related to the identified marker would be obtained.

identify a marker in a field of view of the apparatus, the marker associated with a powered asset; 



request at least a portion of a dispatch plan associated with the marker, the dispatch plan including one or more serviceable points along a delivery route of the powered asset and including an item associated with the delivery route;



cause display of an item indicator associated with an item of the dispatch plan, the item indicator including an address associated with the delivery route; receive a selection of the item indicator associated with the item; generate a request for item information for the item, the request for the item information comprising a tracking identifier for the item; receive a response with the item information for the item,

receive an image of an item associated with a powered asset, the image of the item being previously captured at a point associated with transportation of the item via the powered asset; 

the response comprising a uniform resource identifier for an image of the item, the image of the item being previously captured at a point during transportation of the item by a carrier and stored in association with the uniform resource identifier; retrieve the image of the item using the uniform resource identifier; and

generating an augmented reality display layer for display via the display over a real world environment, wherein the generating comprises orienting the image of the item within the augmented reality display layer based on a size of the item and a location of the item at the point associated with transportation of the item, the size and the location determined from the at least one signal.

generate an augmented reality display layer comprising the image of the item superimposed over a real world background layer, the image of the item being proportionally dimensioned relative to the real world background layer based on a set of dimensions determined for the item from the image of the item captured at the point during transportation of the item by the carrier.
13
One or more computer-readable media having stored thereon instructions that when executed by a processor, cause the processor to perform a method for providing an image of an item on a display, the method comprising: 
13
A computer program product for providing an augmented reality display comprising an image of an item, the computer program product comprising at least one nontransitory computer-readable storage medium having computer- readable program code stored therein that, when executed by a processor, cause the processor to: 

identifying, via a computing entity, a tag associated with the item; 

identify a marker in a field of view of a user computing entity, the marker associated with a powered asset; 



request at least a portion of a dispatch plan associated with the marker, the dispatch plan including one or more serviceable points along a delivery route of the powered asset and including an item associated with the delivery route; receive a selection of the item indicator associated with the item, generate a request for item information for the item, the request for the item information comprising a tracking identifier for the item;

receiving, via the computing entity, the image of the item while the item is located on a powered asset for transportation of the item; 

receive a response with the item information for the item, the response comprising a uniform resource identifier for an image of the item, the image of the item being previously captured at a point during transportation of the item by a carrier and stored in association with the uniform resource identifier; 

receiving, via the computing entity, location information of the item from the tag based on the location information, It would have been obvious before the effective filing date of the claimed invention that in order for 10,535,169 B2 to receive the location information for the item in order to display the item’s location.

cause display of an item indicator associated with the item of the dispatch plan, the item indicator including an address associated with the delivery route;

determining, via the computing entity, a location of the item while the item is located on the powered asset; and 

cause display of an item indicator associated with the item of the dispatch plan, the item indicator including an address associated with the delivery route;

orienting, via the computing entity, the image of the item on an augmented reality environment layer for display over a real world environment, the orienting based on the location of the item determined.

retrieve the image of the item using the uniform resource identifier; and generate an augmented reality display layer for display on the user computing entity comprising the image of the item superimposed over a real world background layer, the image of the item being proportionally dimensioned relative to the real world background layer based on a set of dimensions determined for the item from the image of the item captured at the point during transportation of the item by the carrier.


Claims 2, 4-6, 10-12, 14-20 are further rejected on the ground of nonstatutory double patenting due to their dependency on the above claims.

Duplicate Claims
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-20 contain allowable subject matter pending resolution of the nonstatutory double patenting rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
27 July 2022